10
U1
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

Case 4:21-cv-03224-HSG Document1 Filed 04/30/21 Page 1 of 4
a

Bekah Du Bois
227 Encina Ave.
Redwood City, CA 94061

Tel: (650) 521-1779
Fax: (650) 618-1551
bekahdubois@gmail.com

 

Plaintiff, In Pro Per
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

 

 

 

Bekah Du Bois, Case Number: an
Plaintiff, V 2 i 3 ke 2 4
Vs. COMPLAINT FOR DAMAGES
Anthony Boskovich, Gary Bertis Stratton and
DOES 1 through 20, Inclusive, S K
Defendants.
COMPLAINT

COMES NOW Plaintiff, Bekah Du Bois, and files this their Complaint against Anthony
Boskovich and Gary Bertis Stratton, and in support thereof would show the following, to-wit:

I.

That the Plaintiff, Bekah Du Bois, is an adult resident citizen of San Mateo County, State of
California.

i.

That the Defendant, Anthony Boskovich, Esq. is an adult resident citizen of Berkshire County,
State of Massachusetts, and is licensed to do business and is doing business in San Jose, California and
Santa Clara County, California, as an attorney.

That the Defendant, Gary Bertis Stratton is an adult resident citizen of Clark County, State of

Nevada, and is collecting rents in a residential real estate business in Clark County, Nevada and in
Phoenix, Arizona.

-|-

 

COMPLAINT FOR DAMAGES

—

 
Case HET ON KAAS Document 1 Filed oa Page 2 of 4

hs 40 1810 “Cs
Junoa ining

Bad i Si sty 13
Co Zi cd OE HAV (262

GSAIZ034

 
 

So ese NIN DBD OW Be WD YO =

NO Bb BP NO NHN NO NN RO RO mm me meet
eo NN UH Fk WD NY —|§ FD OBO FH NN DB nH fF WD NYO KF OS

 

 

Case 4:21-cv-03224-HSG Document1 Filed 04/30/21 Page 3 of 4

This Complaint is being filed in the United States District Court, Northern District of California
due to the fact that the Defendants and the Plaintiff live in different states.

COUNT I
iil.

That the Defendants and or their agents willfully, maliciously and intentionally inflicted
emotional distress and financial ruin upon the Plaintiff without just cause with the intent of harming the
Plaintiff by breeching the Fiduciary statutes in the County of Santa Clara Family Court by telling
Plaintiff that Defendant Stratton had no income and no employment thereby threatening to take action to
receive spousal support. In reality, Defendant Stratton had created income hiding mechanisms to keep
his true income secret. His income was and most likely still is being derived from the rental income from
9 properties in Nevada and 4 properties in Phoenix, AZ.

COUNT II
IV.

That the Defendants and or their agents willfully, maliciously and intentionally inflicted
emotional distress and financial ruin upon the Plaintiff without just cause with the intent of harming the
Plaintiff by committing Wire and Mail Fraud. This breech was made known to Plaintiff on May 1, 2020
when Plaintiff's former Family Attorney, under oath, told of the admission by Defendant Anthony
Boskovich that he knew that Defendant Gary Stratton had been married on October 17, 2015 and thereby
could not enter into the Mutual Waiver of Spousal Support. The Mutual Waiver of Spousal Support was
part of an agreement to waive the Statute of Limitations in the Santa Clara County Superior Court
Malicious Prosecution suit so that Defendants could continue with the suit. As a direct and proximate
cause of Defendants’ and or their agents actions, the Plaintiff was in fact irreparably harmed by the
Defendants and or their agents.

COUNT III through XIV

V.

That the Defendant and or his agents have intentional, maliciously, and without just cause,
committed aforementioned Fraud at least 10 times in the Civil Court and Once in the Family Court.
First, by failing to inform the Superior Court of the County of Santa Clara at the Trial Setting
Conference on January 6, 2016 that the Statute for completing the Stratton v Du Bois Malicious
Prosecution Case ran out on April 21, 2016 thereby allowing the Court to set the trial for June 6, 2016
and at all subsequent appearances in the Malicious Prosecution case 1-11-CV-199490:

1-11-CV-199490

Department 7 Conference: Trial Setting 1/5/2016

Department 7 Conference: Trial Setting 6/7/2016

Department 7 Conference: Trial Setting 11/15/2016

Department 7 Conference: Trial Setting 12/6/2016

Department 9 Conference: Trial Setting 4/25/2017
-2-

 

COMPLAINT FOR DAMAGES

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cv-03224-HSG Document 1 Filed 04/30/21 Page 4 of 4

Department 9 Conference: Trial Setting 7/11/2017
Department 9 Conference: Trial Setting 8/22/2017
Department 9 Conference: Settlement Jury 2/7/2018
Department 2 Jury Trial: Long Cause 2/13/2018

6-09-FL-002093

oe paniienat Request for Order: Mod Support ae

COUNT XV
V1.

That the Defendants and or their agents have intentionally, maliciously and without just cause,
conspired and engaged and malicious and intentional fraud that was calculated to harm the Plaintiff by
keeping her from applying for and receiving Spousal Support

COUNT XVI
VIL.

That as a result of Defendants actions Plaintiff forced to retain an attorney and have incurred
costs for which Defendants are liable.

WHEREFORE PREMISES CONSIDERED, Plaintiff demands a judgment of and from the
Defendant Gary Bertis Stratton in the sum of Four Hundred Fifty Eight Thousand Five Hundred and
Seventy Dollars and Eight Six Cents. Dollars ($458,570.86) in actual damages and interest from
4/29/2021 to the time of the resolution of this law suit and Two Million Dollars ($2,000,000.00) as
punitive damages along with reasonable attorney fees and all costs.

WHEREFORE PREMISES CONSIDERED, Plaintiff demands a judgment of and from the
Defendant Anthony Boskovich in the sum of Two Hundred Fifty Nine Thousand Two Hundred Nine
Dollars and Eleven Cents ($259,209.11) in actual damages and interest from 4/29/2021 to the time of
the resolution of this law suit and Two Million Dollars ($2,000,000.00) as punitive damages along with
reasonable attorney fees and all costs.

Plaintiffs pray for such other relief as in law or equity they may be entitled. This the 30" day of
April, 2021.

DATED: April 30, 2021 BEKAH DU BOIS
as Bekah Du Bos

Bekah Du Bois
Plaintiff, In Pro Per

 

-3-

 

COMPLAINT FOR DAMAGES

 
